NO








NO. 12-10-00229-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
WILLIAM JAMES STEWART,
APPELLANT                                                     '     APPEAL
FROM THE 294TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     VAN
ZANDT COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant,
William James Stewart, attempts to appeal from an order denying his motion for
appointment of counsel to assist him with his habeas corpus proceedings.  As a
general rule, an appeal in a criminal case may be taken only from a judgment of
conviction.  See Workman v. State, 170 Tex. Crim. 621,
622, 343 S.W.2d 446, 447 (Tex. Crim. App.1961).  However, there are certain
narrow exceptions.  Wright v. State, 969 S.W.2d 588, 589 (Tex.
App.-Dallas 1998, no pet.) (listing exceptions). The order Appellant complains
of is not a judgment of conviction nor does it fall within any exception to the
general rule.[1]
 Therefore, we have no jurisdiction over the appeal.
            On
July 19, 2010, this court notified Appellant that the information received in
this appeal does not include a final judgment or other appealable order and
therefore does not show the jurisdiction of this court.  See Tex. R. App. P. 37.2. Appellant was
further notified that the appeal would be dismissed unless the information was
amended on or before August 18, 2010, to show the jurisdiction of this court. See
Tex. R. App. P. 44.3.  This
deadline has now passed, and Appellant has neither shown the jurisdiction of
this court or otherwise responded to its July 19, 2010, notice. Accordingly,
the appeal is dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion delivered August 25, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
(DO NOT PUBLISH)




[1]
Moreover, this court has no jurisdiction in criminal law matters pertaining to
habeas corpus proceedings seeking relief from final felony convictions.  See
Tex. Code Crim. Proc. Ann. art. 11.07 § 3 (Vernon Supp. 2009).